Citation Nr: 0404911	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  98-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed respiratory disorder, including as 
secondary to tobacco use and/or nicotine dependence in 
service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired low back disorder. 

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the tip of the left fourth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO continued non-
compensable evaluations for bilateral hearing loss and 
residuals of a fracture of the tip of the left fourth finger.  
The RO also denied entitlement to service connection for 
bronchitis and emphysema due to smoking in service.

In April 1999 the RO which denied entitlement to service 
connection for a chronic acquired low back disorder.

In March 2001 the Board remanded the claims to the RO for 
further development and adjudicative action.  

In March 2003 the RO most recently affirmed the 
determinations previously entered.  

The case has been returned for further appellate review.


The Board has recharacterized the issues on appeal as they 
appear on the cover page of the instant decision.  At the 
July 2003 Travel Board hearing before the undersigned 
Veterans Administrative Law Judge, the veteran withdrew his 
claim of entitlement to an increased rating for residuals of 
a left tibial plateau with degenerative changes.  As such, 
the matter is no longer on appeal.

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that the claim 
of entitlement to a compensable evaluation for residuals of a 
fracture of the tip of the left fourth finger must be 
REMANDED to the Veterans Benefits Administration via the 
Appeals Management Center (VBA AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

In VA Form 21-4138, Statement in Support of Claim, received 
in February 2003, the veteran requested an additional 10 
percent evaluation for his service-connected tinnitus.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The competent and probative evidence establishes the 
veteran acquired nicotine dependence during service.

3.  The competent and probative evidence of record 
establishes that COPD cannot be disassociated with the 
veteran's acquired nicotine dependence during service.  

4.  The veteran's bilateral hearing loss is currently 
productive of no more than a Level I designation in the right 
ear, and a Level I designation in the left ear.


5.  The RO denied entitlement to service connection for a low 
back injury, when it issued an unappealed rating decision in 
January 1980.  

6.  Evidence submitted since the RO's final January 1980 
decision bears directly or substantially upon the issue at 
hand, is not duplicative or cumulative; and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  The competent and probative evidence of record 
establishes that the veteran's low back disorder cannot 
satisfactorily be dissociated from his active service.


CONCLUSIONS OF LAW

1.  COPD arising subsequent to service was a proximate result 
of a disease process that was incurred during active service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2003); VAOPGCPREC 19-97.

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.85, 4.86, Tables VI - VII (2003).

3.  Evidence received since the final January 1980 rating 
decision wherein the RO denied entitlement to service 
connection for a chronic acquired low back disorder, is new 
and material, and the veteran's claim for that benefit is  
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 2002); 38 
C.F.R.  §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).

4.  A chronic acquired low back disorder was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Chronic Acquired Respiratory 
Disorder

Preliminary Matters: Duties to Notify & to Assist

In view of the favorable disposition of the issue resolved in 
this portion of the determination, the Board finds that 
further development under the Veteran's Claims Assistance Act 
of 2000 (VCAA) and/or previously existing law is not 
necessary. 


General Criteria

VA will pay compensation to any veteran disabled by disease 
or injury incurred in or aggravated by active military 
service, who was discharged or released under conditions 
other than dishonorable from the period of service in which 
the disease or injury was incurred, provided the disability 
is not the result of the person's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).



To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury. 38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service. 38 C.F.R. 
§ 3.300(a).

For claims for secondary service connection received by VA 
after June 9, 1998, a disability that is proximately due to 
or the result of an injury or disease previously service-
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service connected under 38 C.F.R. § 3.310(a).

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes. See USB Letter 20-97-14 (July 24, 1997). Therefore, 
the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  The 
Board is bound by the precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(c).  

Where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed nicotine dependence during 
service that led to continued tobacco use after service, the 
issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310(a). VAOPGCPREC 19- 97, 62 Fed. 
Reg. 37,954 (1997).

VAOPGCPREC 19-97 further notes that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service and resulting tobacco use, 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated. A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection. It also addressed the situation when a nicotine- 
dependent individual might have full remission and then 
resume use of tobacco products.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Factual Background

The pertinent facts are as follows.  Service medical records 
indicate the veteran complained of chest pain in November 
1962.  There was no resulting shortness of breath.  In 
December 1968, the veteran was noted to have acute upper 
respiratory distress in connection with influenza.  X-rays of 
the chest in September 1968 showed scattered calcification 
densities compatible with old granulomatous disease.  There 
was no evidence of active disease.  Chest x-rays taken in 
July 1978 were negative.  A July 1978 Report of Medical 
Examination taken in conjunction with separation from service 
was negative for a pulmonary or respiratory disorder.

Private medical records from Carolina Pulmonary Critical Care 
show the veteran was being treated for COPD.  Progress notes 
indicate the veteran had 75-pack year history of smoking.  
Upon VA examination in 1997, it was noted that he recently 
quit a two-pack per day cigarette smoking habit.

In a December 1997 statement, the veteran indicated that he 
started smoking in January 1958 when he was drafted into the 
United States Army.  He stated that he smoked throughout his 
seventeen year Army career, which resulted in his current 
breathing problems.  He concluded that he was in the process 
of trying to quit his smoking habit.

Records from the Moncrief Army Hospital dated in 1997 
establish that the veteran 
was treated for an exacerbation of COP, bronchitis, and 
shortness of breath.  Examiners noted he had a two to three 
pack per day history of smoking for the past 30 years.

A March 2002 VA medical opinion revealed the veteran had 
oxygen dependent COPD.  The physician indicated he began 
smoking when he jointed the service in 1958.  It was noted 
that cigarettes were included in C-rations.  The doctor 
stated he quit smoking in 1997.  The doctor opined that COPD 
was "a direct result of his smoking habit."  She further 
stated that it was her opinion that the Armed Forces "played 
a significant part in beginning and reinforcing his smoking 
habituation."

An April 2002 statement from a VA Addiction Therapist notes 
the veteran was an unsuccessful participant in the smoking 
cessation clinic.  It was further noted that he attempted to 
stop smoking using the substitute nicotine patch, but never 
actually fully stopped smoking.

Also of record is an April 2002 statement from a clinical 
psychologist at the Columbia VA Medical Center (VAMC), which 
indicated that the veteran suffered significant breathing 
difficulties.  The psychologist opined that the breathing 
difficulties were as least as likely as not related to 
increased tobacco smoking due to the severity of stress and 
tension he experienced while in the Vietnam War.  The 
examiner concluded that the veteran' PTSD condition further 
contributed to his breathing problems by increased smoking in 
response to emotional responses such as anxiety, depression, 
and anger.

In June 2002, the veteran was afforded a VA respiratory 
examination.  The examiner noted that the veteran reported 
having begun smoking in 1958 during service and having 
continued up until 1997.  He was diagnosed with chronic 
airway obstructive disease and emphysema.  The examiner 
concluded that he started smoking when he joined the army.  
It was this examiner's opinion that he had a choice to smoke 
and that his current disabilities were attributed to his own 
behavior rather than being in the Army.

Finally, the veteran testified before the undersigned 
Veterans Law Judge in July 2003 that he never smoked prior to 
1958, when he enlisted in the service.  He stated that he 
smoked up to five packs per day during his service in 
Vietnam.


Analysis

The veteran contends that he acquired nicotine dependence 
beginning in 1958 upon his entry into active duty service, 
which continued throughout the remainder of his service.  He 
further contends that his nicotine dependence continued up 
until 1997 resulting in his current COPD diagnosis.

At the outset, the Board notes that the veteran's claims were 
received by VA prior to June 9, 1998, and are therefore not 
limited by the amended regulation prohibiting service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service. See 38 C.F.R. § 3.300.   

The medical evidence delineated above shows a 39-year history 
of tobacco use with nicotine dependence, as well as post-
service diagnoses and treatment for COPD, bronchitis, and 
emphysema.  The Board therefore finds that the current 
disability requirement has been met for the claimed disorders 
on appeal.

Thus, the claim for entitlement service connection turns to 
the question of whether the competent and probative evidence 
establishes that a respiratory and/or pulmonary disorder was 
incurred in or aggravated by the veteran's active service or 
otherwise related to service, despite first being diagnosed 
post-service.

For tobacco-related claims filed prior to June 9, 1998, such 
as the present case, an extension of that inquiry includes 
the issue of whether the disease of nicotine dependence was 
actually incurred in active service, which then led to 
continued tobacco use after service, which ultimately caused 
the claimed disorders.  See VAOPGCPREC 97-17.  These 
questions involve both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The competent medical conclusions from several treating and 
consultative physicians, as well as the March 2002 VA 
opinion, relate the veteran's COPD to longstanding tobacco 
use, and the evidentiary record contains no opinion to the 
contrary.  While the June 2002 examiner opined that the 
veteran's smoking was a choice and that chronic bronchitis 
and emphysema were the result of the veteran's own behavior 
rather than having been in the Army, the examiner did 
indicate that smoking caused the disabilities later in the 
veteran's life.  Thus, there is no evidence of record that 
dissociates the veteran's current diagnoses, most notably the 
COPD, from smoking.

The medical evidence of record and the veteran's own sworn 
testimony indicates that he began smoking upon his entry into 
service.  Post-service medical records clearly indicate that 
repeated attempts to quit smoking were unsuccessful.  The 
Board does not doubt the veracity of the veteran's testimony 
and/or statements that nicotine dependence began during 
service.  Moreover, there is no evidence of record, which 
establishes that he began smoking after his discharge from 
service.

At this juncture, the Board would also like to note that the 
veteran was previously granted service connection for PTSD.  
The April 2002 statement from a clinical psychologist at the 
Columbia VAMC indicated that the veteran's PTSD condition 
further contributed to his breathing problems by increasing 
his smoking in response to emotional responses such as 
anxiety, depression, and anger.  The Board finds that this 
evidence further bolsters the veteran's contentions that the 
nicotine dependence did in fact begin in service.

In sum, the competent and probative evidence establishes that 
in-service nicotine dependence is the proximate cause of the 
veteran's COPD because such dependence was manifested by 
substantial tobacco use after service, which, in turn, caused 
the claimed COPD. See VAOPGCPREC 97-17.

The record does not establish a supervening cause that would 
preclude service connection, such as exposure to 
environmental toxins post-service.  Similarly, there is no 
indication that the veteran experienced a full remission of 
his tobacco use post-service followed by a resumption of 
tobacco use, which would thus create a nicotine dependence 
unrelated to service.  Instead, the evidentiary record shows 
several failed attempts to quit, and continued tobacco use 
even after the veteran was diagnosed with COPD, and this is 
indicative of strong nicotine dependence with no likely 
remission since service.

The competent and probative evidence for and against the 
claims are in approximate balance.  Accordingly, the benefit 
of the doubt doctrine is applicable, and the claim of 
entitlement to service connection is granted. See Gilbert, 
supra.

II. Compensable Evaluation for Bilateral Hearing Loss

Procedural Background

The pertinent history is as follows.  In November 1978, the 
RO granted service connection for bilateral high frequency 
hearing loss.  The RO assigned a noncompensable evaluation 
effective October 1978.  The noncompensable evaluation has 
been continued up until the present.  In September 1997, the 
veteran failed a claim for an increased rating.  The RO 
continued the noncompensable evaluation in a January 1998 
rating decision.  The veteran disagreed with the continued 
zero percent rating and initiated this appeal.  


General Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  



The United States Court of Appeals for Veterans (CAVC) has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3.


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Preliminary Matter: Duties to Notify & to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
The VCAA applies to this case even though the veteran's 
increased rating claim was filed in 1997, prior to the 
effective date for the new legislation.  See VAOGCPREC 7-03.  
There has been compliance with this law, as discussed in more 
detail below.  

In this regard, as noted in the Introduction, the veteran's 
claim was previously before the Board in March 2001.  At that 
time, the veteran was notified of the enactment of the VCAA.  
His claim was remanded for further development and 
adjudication in accordance with the VCAA.

The veteran's service medical and personnel records have been 
associated with the claims folder.  The RO has obtained all 
VA and non-VA evidence identified by the veteran.  

In an April 2001 letter, the RO notified the veteran that his 
claims had been remanded by the Board for further 
development.  The veteran was asked to provide the names and 
addresses of all healthcare providers who had treated him for 
hearing loss.  Authorizations for Release of Information were 
enclosed.

The veteran was notified of the VCAA in letters dated in 
March 2002, September 2002, and October 2002.  While the 
letters did not specifically address the veteran's increased 
rating claim, the Board finds there has been compliance with 
the VCAA in light of the March 2001 remand and that the 
veteran has been notified of the regulations and criteria 
necessary in order to establish an increased rating in the 
October 1998 statement of the case (SOC), the August 2000 
supplemental statement of the case (SSOC), the September 2002 
SSOC, and February 2003 SSOC.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the veteran is a recipient of Social 
Security benefits.  While records from the Social Security 
Administration have not been associated with the claims 
folder, in light of the strict rating criteria regarding 
entitlement to increased evaluations for hearing loss, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran has been accorded ample opportunity to submit 
evidence and argument in support of his claim.  He has not 
indicated that he has additional evidence to submit.  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  





Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; private medical records from 
Carolina Pulmonary Critical Care; reports of VA examination 
dated in November 1997, January 1999, September 2000, and 
June 2002; treatment records from the Moncrief Army Hospital; 
VA outpatient treatment records dated between 1998 and 2002; 
transcripts of testimony provided by the veteran before the 
RO in July 2000 and the Board in July 2003; VA medical 
opinions dated in March 2002 and  April 2002;  and the 
veteran's contentions.  

The veteran's bilateral hearing loss is currently rated as 
zero percent disabling under 38 C.F.R. § 4.85.  Assignments 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Audiometric evaluations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. 
§ 4.85, Table VI.  The results are then applied to Table VII, 
for a percentage.  Id. 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied.  38 C.F.R. § 4.86(b).

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's hearing loss more closely approximates the criteria 
for the currently assigned noncompensable rating, and there 
is no basis for a higher rating at this time.  See 38 C.F.R. 
§§ 4.3, 4.7.  

In this regard, upon VA examination in November 1997, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
70
80
LEFT
25
25
35
90
100

The average pure tone threshold (a four-frequency average) 
was 48 decibels in the right ear and 63 in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

The veteran was afforded an additional VA audio examination 
in June 2002.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
60
LEFT
20
20
35
75
90

The average pure tone threshold (a four-frequency average) 
was 39 decibels in the right ear and 55 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned zero percent disabling evaluation for 
bilateral hearing loss is appropriate, and there is no basis 
for a higher evaluation at this time.  
In that regard, in 1997 the veteran's right ear manifested an 
average puretone threshold of 48 decibels and 92 percent of 
speech discrimination, resulting in a Level I designation 
under Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifests an average puretone threshold of 63 decibels and 88 
percent of speech discrimination, resulting in a Level III 
designation under Table VI.  Id.  Together, a Level III and 
Level I designation results in a zero percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.  

Upon VA examination in June 2002, there was an improvement in 
the veteran's hearing.  His right ear manifested an average 
puretone threshold of 39 decibels and 96 percent of speech 
discrimination, resulting in a Level I designation under 
Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 55 decibels and 
94 percent of speech discrimination, resulting in a Level I 
designation under Table VI.  Id.  Together, a Level I and 
Level I designation results in a zero percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.  

The veteran's right and left ear hearing loss does not fall 
under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more in either 1997 or 2002.  The 
veteran's left and right ear hearing loss also does not fall 
under the exceptional patterns of hearing loss, as the 
puretone threshold while 30 decibels or less at 1000 Hertz, 
is not 70 decibels or more at 2000 Hertz in either 1997 or 
2002.  38 C.F.R. § 4.86(b).  

The Board acknowledges the veteran's contentions that he is 
entitled to a higher rating as he wears hearing aids.  While 
the Board does not dispute the severity of the veteran's 
hearing impairment, the applicable VA regulations mandate 
that his hearing loss must be separately evaluated in each 
ear and then considered together to assign a numeric 
evaluation under the Tables provided for in 38 C.F.R. § 4.85.  
In doing so, as explained earlier in this decision, the 
combined total rating for hearing loss in both ears warrants 
no more than a zero percent evaluation.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
bilateral hearing loss and its effects on the veteran's 
earning capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss. See 
Gilbert, supra. .


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
record is clear in that bilateral hearing loss has not 
required any inpatient care and has not markedly interfered 
with employment.  The currently granted non-compensable 
evaluation adequately compensates the veteran for the nature 
and extent of severity of his bilateral hearing loss.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.


III.  New and Material Evidence

Factual Background

In January 1979, the veteran filed a claim for service 
connection for a low back injury, which he indicated, 
occurred in a 1978 automobile accident.  In a January 1980 
rating decision, the RO denied service connection for 
contusions in the low back area.  Notice of the decision was 
mailed in January 1980.  The veteran did not appeal that 
decision.

The evidence which was of record at the time of the January 
1980 rating decision wherein the RO denied entitlement to 
service connection for contusions, claimed as a low back 
injury, is reported in pertinent part below.

Service medical records for the veteran's period of active 
duty service reveal he complained of a chronic history of low 
backache in March 1975.  In June 1978, he sought treatment 
for involvement in an automobile accident.  He complained of 
low back pain.  There was tenderness in the lower back area 
and limited range of motion.  He was diagnosed with 
contusions.  Upon separation examination in July 1978, he 
reported recurrent back pain on his Report of Medical 
History.  The examiner noted back pain.

Private medical records from Dr. AHB (initials) were devoid 
of complaints regarding the veteran's back.  A July 1979 VA 
examination report was also devoid of complaints or diagnoses 
referable to the back.

The RO in January 1980 denied the veteran's claim on the 
basis that contusions sustained in the low back area in 1978 
were acute and transitory in nature with no chronic residuals 
shown.  

Evidence associated with the claims file since the January 
1980 rating decision is reported in pertinent part as 
follows.  

Though the veteran was afforded a VA bones examination in 
November 1997, the back was not examined for disabilities.  
Service personnel records showed he had limited duties due to 
chronic lower back pain.

X-rays of the veteran's lumbosacral spine taken in January 
2000 show he had major disc space narrowing at L5-S1 and 
slight narrowing of the disc space at L3-4 and L4-5.  
Spurring and sclerosis was noted at the posterior portion of 
the lumbosacral junction.

The veteran presented testimony before the RO in July 2000.  
He testified that he could not bend due to his low back pain.  
He further testified that he could not sit or stand for any 
length of time. 

In June 2002, the veteran was afforded a VA bones 
examination.  He complained of low back pain.  Physical 
examination of the lumbar spine revealed 70 degrees of 
flexion, 30 degrees of extension, and 30 degrees of lateral 
bending to the right and left.  He had negative straight leg 
raising.  He was diagnosed with mechanical low back pain and 
x-rays were ordered.  X-rays showed mild levoscoliosis 
centered at L2.  There was mild spondylosis noted throughout 
the lumbar spine with mild to moderate facet arthropathy.  
There was also moderate L3-4, L4-5, and L5-S1 disc space 
narrowing.




In an October 2002 addendum opinion, the VA examiner 
indicated that he had reviewed the claims folder.  The 
veteran's in-service automobile accident was noted.  The 
examiner indicated that it was possible that he had a 
ligamentous injury at the time of the accident without any 
evidence of bony injury, which resulted in some mild 
instability exacerbating his degenerative disc disease (DDD).  
The examiner indicated that while this did not entirely 
explain the DDD and low back pain, it did contribute to the 
veteran's ongoing disability.

Finally, the veteran presented testimony before the 
undersigned Veteran's Law Judge in July 2003.  He testified 
that he has not injured his back since service.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio, supra. 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), CAVC held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)). 
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Analysis

Preliminary Matter: Duties to Notify & to Assist

As noted previously, the President signed into law the VCAA, 
which redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001.  The VCAA is generally applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See VAOPGCPREC 7-03.

Pertinent to the issue currently on appeal, however, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

However, the regulations governing reopening of previously 
and finally denied claims were revised effective the date of 
publication on August 29, 2001.  These regulations redefine 
new and material evidence and the duty to assist in 
applications to reopen previously and finally denied claims.  
As noted previously, the instant claim to reopen was filed 
prior to August 29, 2001, and thus, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

The Board observes, however, that CAVC has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.   See Quartuccio, 
supra.  The notice provisions found in the VCAA are therefore 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

In this regard, while the veteran's claim was not adjudicated 
as a new and material claim, in light of the Board's decision 
to reopen the veteran's claim, the decision to proceed in 
adjudicating this claim in its present posture does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, supra.

In any event, the Board's full granted of the claim to reopen 
the previously denied claim, as well the grant of service 
connection on a de novo basis for the disorder at issue 
renders any deficiency in the duties to notify and assist the 
veteran harmless error.  


A.  New and Material Evidence

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a low back 
disorder.   

As stated in the factual background section above, the RO in 
their January 1980 rating decision discussed the lack of 
evidence showing a current back disability.  The "new" 
evidence of record does establish that the veteran currently 
has mild levoscoliosis centered at L2, mild spondylosis noted 
throughout the lumbar spine with mild to moderate facet 
arthropathy, and moderate L3-4, L4-5, and L5-S1 disc space 
narrowing.

There is also some indication that the veteran's low back 
disability may be related to his in-service back injury.  The 
"new" evidence was not previously of record, and it is not 
considered  cumulative or redundant of evidence in the file 
at the time of the January 1980 final rating decision.  

Therefore, the new evidence of record is material and so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of entitlement to service 
connection for a low back disability is reopened and to this 
extent, the appeal is granted.


B.  Service Connection

Analysis

The veteran contends that he is entitled to service 
connection for a low back disability as a result of his in-
service automobile accident.  The Board has reviewed all the 
available evidence of record and concludes, that service 
connection is warranted.

In this regard, as noted above the veteran was afforded a VA 
examination in June 2002.  At that time, X-rays showed mild 
levoscoliosis centered at L2, mild spondylosis noted 
throughout the lumbar spine with mild to moderate facet 
arthropathy, and moderate L3-4, L4-5, and L5-S1 disc space 
narrowing.

In an October 2002 addendum opinion, the VA examiner 
indicated that he had reviewed the veteran's claims folder.  
The examiner opined that it was possible that the veteran had 
a ligamentous injury at the time of the in-service automobile 
accident without any evidence of bony injury, which resulted 
in some mild instability exacerbating his degenerative disc 
disease (DDD).  


The examiner stated that while this did not entirely explain 
the DDD and low back pain, it did contribute to the veteran's 
ongoing disability.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102. 

While the Board is aware that the October 2002 VA examination 
found that the veteran's in-service back injury did not 
entirely explain his DDD and low back pain, he did indicate 
that the injury contributed to the veteran's ongoing 
disability.  

Therefore, affording the veteran the benefit of the doubt, 
and as the evidence is in relative equipoise, the veteran's 
claim must be granted.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed respiratory disorder, as secondary to 
tobacco use and/or nicotine dependence in service, is 
granted.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired low back disorder, the appeal is granted in 
this regard.

Entitlement to service connection for a chronic acquired low 
back disorder is granted.




REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio, supra; see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

The veteran's fourth finger is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5227.  The Board notes 
during the pendency of this claim, the rating criteria for 
evaluating ankylosis and limitation of motion of digits of 
the hands were amended, effective from August 26, 2002.  See  
67 Fed. Reg. 144, 48784-48787 (July 26, 2002).  

In the instant case, the veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument in 
support of his claim.  As the Board intends to rely on the 
new laws, which have not been considered by the agency of 
original jurisdiction, and such consideration could result in 
a denial of the appeal; the Board must notify the veteran and 
his representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).

The Board notes that the last VA examination of record is 
dated in June 2002, prior to the regulation changes noted 
above.  The Board finds that the June 2002 VA examination is 
inadequate for evaluating the veteran's current level of 
impairment, as it does not address the new criteria for 
evaluating ankylosis and limitation of motion of digits of 
the hands. 38 C.F.R. § 4.70.  Therefore, while the case is in 
remand status, the veteran should be afforded a new VA 
examination, which addresses the questions set forth in the 
numbered paragraphs below.

Because of the reasons listed above a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.   

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio, supra.  A 
record of his notification must be 
incorporated into the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the claimed disorder at 
issue since service.  All responses to 
the request for records, to include 
negative responses, should be associated 
with the veteran's claims folders.  He 
should be requested to complete and 
return the appropriate release forms so 
that VBA AMC can obtain any identified 
evidence.  Attempts to obtain the 
identified treatment records should 
include a follow-up request if a response 
to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C.A. 
§ 5103A(b)(2)).

5.  VBA AMC should notify the veteran 
that the rating criteria for evaluating 
ankylosis and limitation of motion of 
digits of the hands were amended, 
effective from August 26, 2002.  See  67 
Fed. Reg. 144, 48784-48787 (July 26, 
2002).  A copy or summary of the 
regulation changes must be attached.

6.  Only after the development requested 
in paragraphs 1 through 5 is completed, 
the VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his 
fracture of the tip of the left fourth 
finger.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45,4.59 (2003), the previous 
and amended criteria for rating ankylosis 
and limitation of motion of digits of the 
hands under 38 C.F.R. § 4.70 (2003), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner addresses the following medical 
issues:

An orthopedic specialist must be 
requested to opine as to whether the 
veteran's residuals of a fracture of the 
tip of the left fourth finger are 
manifested by either favorable or 
unfavorable ankylosis of multiple digits 
of his left hand, to include his fourth 
finger.  The examiner must also address 
functional loss due to pain pursuant to 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59.


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to: a compensable rating for 
residuals of a fracture of the tip of the 
left fourth finger 

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted; however, the veteran is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim for an increased (compensable) evaluation, and may 
result in its denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991)..



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



